 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY RIGHTS AND OBLIGATIONS UNDER ASSET
PURCHASE AGREEMENT

 

This Assignment and Assumption of Real Property Rights and Obligations under
Asset Purchase Agreement (“Assignment and Assumption”), dated as of September
12, 2017, is entered into by and between AM 570, LLC a Maryland limited
liability company (“Assignor”) and SALEM RADIO PROPERTIES, INC., a Delaware
corporation (“Assignee”).

 

WHEREAS, Assignor and Red Zebra Broadcasting Licensee, LLC, a Delaware limited
liability company (“RZ Licensee”) and Red Zebra Broadcasting, LLC, a Delaware
limited liability company (“Red Zebra”, and collectively with RZ Licensee,
“Sellers”) entered into an Asset Purchase Agreement, dated as of May 12, 2017,
as amended by the First Amendment to Asset Purchase Agreement dated as of July
24, 2017 (the “Purchase Agreement”), pursuant to which, among other things,
Assignor and Seller agreed that Assignor will acquire and Seller will sell
certain assets used in the operation of radio broadcast station WSPZ(AM), FCC
Facility ID. No. 11846, licensed to Bethesda, Maryland (the “Station”), upon the
terms and conditions set forth therein;

 

WHEREAS, included in the assets to be acquired by Assignor pursuant to the
Purchase Agreement is the real property as defined in Section 2.1(b) and on
Schedule 3.7 of the Purchase Agreement; specifically certain real property
located at 16925 Black Rock Road, Germantown, Maryland 20876 in Montgomery
County, Maryland, shown as Lot 4, in a subdivision known as “SENECA PARK
ESTATES”, including, without limitation the transmitter buildings and broadcast
towers at such site that are owned by Red Zebra, and all right, title and
interests of Sellers in and to the Tower Lease Agreement described in Schedule
3.9 of the Purchase Agreement (collectively, the “Real Property”);

 

WHEREAS, to enable the Real Property to be transferred, Assignor desires to
assign its rights and obligations under the Purchase Agreement with respect to
only the Real Property to Assignee, and Assignee desires to accept such rights
and obligations;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Purchase Agreement and this Assignment and Assumption, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby covenant and agree as follows:

 

1.          Assignor hereby assigns, transfers, and conveys to Assignee all of
Assignor’s right, title, and interest in and to the Purchase Agreement with
respect to the Real Property only.

 

2.          Assignee hereby assumes and undertakes to pay, to satisfy, and to
discharge the liabilities, obligations, and commitments of Assignor under the
Purchase Agreement with respect to the Real Property from the date hereof.

 



 Page 1 of 2 

 

 

3.          This Assignment and Assumption is in all respects subject to the
provisions of the Purchase Agreement and is not intended in any way to
supersede, to limit, or to qualify any provision of the Purchase Agreement.

 

4.          Each of Assignor and, by its acceptance hereof, Assignee covenants
and agrees to execute such further documents and instruments and to take such
additional actions as may reasonably be requested by Assignee or Assignor, as
the case may be, to vest in Assignee any and all of the assets, liabilities,
obligations, and commitments being transferred hereby and otherwise to
effectuate the intent of this Assignment and Assumption.

 

5.          Unless otherwise defined herein, all capitalized terms used herein
have the meanings ascribed to them in the Purchase Agreement.

 

6.          This Assignment and Assumption may be signed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed and delivered effective as of the date first written
above.

 

ASSIGNOR

 

AM 570, LLC

 

By /s/Brian J. Counsil     Brian J. Counsil     CFO and General Counsel  

 

ASSIGNEE

 

SALEM RADIO PROPERTIES, INC.

 

By /s/Christopher J. Henderson     Christopher J. Henderson     Senior Vice
President and Secretary  

 

SIGNATURE PAGE TO

ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY RIGHTS

AND OBLIGATIONS UNDER ASSET PURCHASE AGREEMENT

  

 Page 2 of 2 



